DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 filed on 8/2/2022.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to facilitate the efficient common storage of partially encrypted content. According to various embodiments, a client device to transmit a designated representation of a media content item via a communications interface may be received. The media content item may be associated with a plurality of representations including the designated representation. The media content item may be associated with first media content data and second media content data. The first media content data may be shared among the plurality of representations.  The second media content data may be specific to the designated representation. The first media content data may be combined with the second media content data to create a designated partially encrypted media content portion associated with the designated representation via a processor. The designated partially encrypted media content portion may be transmitted to the client device via the communications interface.  


The closest prior art, as previously recited, are Sundharraj et al. (US 7,320,069B1), Harvell et al. (US 8,370,452 B2), Wang et al. (US 2013/0290697 A1) and Lindahl et al. (US 2007/0083467 A1); in which Sundharraj discloses selectively encrypting portions of media data that are streamed over a network. Media data is identified and a portion of the data is selectively encrypted. The media data is then streamed over a network to one or more recipients for consumption. The intended recipients cannot consume the media data until the encrypted portion is properly decrypted; in which Harvell teaches partial object caching are disclosed. For example, a method includes receiving, at a content delivery network (CDN) from an end user device, a request for at least a portion of an object, retrieving the portion of the object from a content site and delivering the portion of the object to the end user device, and caching, in a partial object cache, the portion of the object. Further, the method may include receiving a subsequent request for the portion of the object, and retrieving, from the partial object cache the portion of the object and delivering the portion of the object in response to the subsequent request; and in which Wang teaches decoding a media stream, wherein the apparatus comprises a memory module, a processor module coupled to the memory module, wherein the memory module contains instructions that when executed by the processor cause the apparatus to perform the following: receive a media stream comprising a segment signaling information and a plurality of segments, wherein the plurality of segments comprises encoded and unencoded segments, wherein the segment signaling information comprises identification of at least two segment groups each comprising at least one segment, identify at least one segment group using the segment signaling information in the media stream, identify at least one segment decoding algorithm for the at least one segment group, identify at least one decoding key for the at least segment group, and decode each encoded segment within the at least segment group using the at least segment decoding algorithm and the at least one decoding key; and in which Lindahl teaches improved techniques to partially encrypt media files are disclosed. The encryption serves to cryptographically secure only a portion of the media data within a media file, while the remaining portion of the media data is not cryptographically secured. Although only partial encryption is used, the portion being encrypted serves to substantially disrupt usefulness of other parts of the media file which are not encrypted. In other words, the partial encryption renders the media file substantially unusable by unauthorized users. In one embodiment, the partial encryption is performed by a host device and thereafter the partially encrypted media file is delivered to a client device. The client device, if authorized, can subsequently decrypt the partially encrypted media file and utilize (e.g., play) the media file. However, since the media files are only partially encrypted, the decryption is likewise also only partial, which makes decryption faster and less resource intensive.

However, none Sundharraj et al. (US 7,320,069B1), Harvell et al. (US 8,370,452 B2), Wang et al. (US 2013/0290697 A1) and Lindahl et al. (US 2007/0083467 A1); neither teaches or nor suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 8 and Claim 15. For example, none of the cited prior art teaches or suggest the combination of elements comprising, for Claim 1 and similarly Claims 8 and 15: storing a media content item at a media server, the media content including a first media content data, a second media content data, the first media content data comprising one or more non-key frames, the second media content data comprising one or more key frames, wherein storing the media content item includes: storing only a single copy of the first media content data as unencrypted data, storing multiple copies of the second media content data as encrypted data, each copy of the multiple copies of the second media content data being a different designated streaming format, and storing a header in a format that is not specific to any designated streaming format; receiving at the media server a request from a client device to transmit the media content item via a communications interface, the media content item comprising video data, the media content item being associated with a plurality of streaming formats; constructing at the media server the requested media content item in a designated streaming format by creating a particular media content item representation, via a processor at the media server, the particular media content item representation created by transforming the stored header that is not specific to any designated streaming format into a format specific to the designated streaming format, and combining the stored one or more non-key frames of the first media content data, the stored one or more key frames of second media content date, and the transformed header; transmitting the particular media content item representation to the client device via the communications interface for playback; and 2Application No.: 16/211,106Docket No.: 001444-0123-102 Amendment dated August 2, 2022 Reply to Office Action dated March 8, 2022storing the constructed requested media content item in cache such that the constructed requested media content item may be transmitted to another client device upon request without separately constructing the representation for each request.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439